DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 13-19 and 21-22 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, filed 7/09/2021, with respect to the claim objections have been fully considered and are persuasive in view of the amendments. The claim objections of claims 9, 14 and 16 have been withdrawn. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered. The amendments correct some but not all of the rejections and introduce new grounds of rejection under 35 U.S.C 112. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 103. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14-16, 18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the primary coolant”. There is insufficient antecedent basis for this limitation in the claim. 
Claims 14, 16 and 18 recite the limitation “a horizontal key restrictor in an outer head of each of said other pressure vessels aligned with the horizontal central axes of said curved heads 
Claims 16 and 18 recite the limitation “the curved pressure vessel heads” which renders the claim indefinite and has a lack of antecedent basis. It is unclear as claim 16 recites “the curved pressure vessel heads” which appears to contradict with claim 1 which recites “curved heads of other pressure vessels.” 
Claim 19 is dependent on a canceled claim and is therefore indefinite. 
Claim 21 recites the limitation “the primary coolant.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation “the inlet and outlet primary coolant streams.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 21 and 22 recite the limitation “the reactor coolant pumps.” There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent 

Claims 1, 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677. 
Regarding claim 1, Ingremeau discloses a compact pressurized water nuclear reactor (Fig. 3) comprising a reactor pressure vessel (21) connected with a plurality of curved heads (steam generators 22-25 have curved heads) of other pressure vessels (22-25) with horizontal central axes (see Fig. 3) by a single connection between a respective nozzle of the reactor pressure vessel with a respective nozzle of each curved heads of said other pressure vessels ([0073] and Fig. 4). Ingremeau does not disclose wherein the reactor pressure vessel and the connected curved heads of said other pressure vessels are in a same reactor primary coolant pressure boundary. 
Matsuoka, however, teaches a nuclear reactor having a horizontal steam generator, wherein the reactor pressure vessel (Fig. 1: 1) is connected with a curved head (13) of the steam generator (10) and wherein the reactor pressure vessel and the connected curved head of the steam generator are in a same reactor primary coolant pressure boundary (Fig. 4 and col 3 ln 15-22). It would have been obvious to one of ordinary skill in the art to modify the steam generator of Ingremeau with the steam generator in the same reactor primary coolant pressure boundary of Matsuoka for the predictable advantage of improving the cooling effect of the nuclear core by promoting the natural circulation (col 4 ln 38-40). 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Ingremeau further discloses wherein at least one of said other pressure vessels with a curved head with said horizontal central axes is a steam generator ([0036] and [0072]), in which primary coolant enters and leaves the reactor pressure vessel ([0073]) by internal flow dividers (Fig. 4: 35/36) in a respective connection nozzle (26-29) that separates inlet and outlet primary coolant streams (Fig. 4 and [0081]). In this embodiment of Ingremeau, the reactor coolant pumps (30-33) are connected to the steam generators.  However, in another embodiment of Ingremeau, reactor coolant pumps (Fig. 1: 7/8) are directly connected to an upper side of the reactor pressure vessel (7/8 are connected to 2), each pump by a single nozzle (connection line between 7/8 and 2) that connects the respective reactor coolant pump to a respective side connection vessel (unlabeled side connection on 2). Accordingly, one of ordinary skill in the art at the time of the invention would have found the RCP arrangement of Fig. 1 an obvious modification of the RCP arrangement of Fig. 3. 
Although Ingremeau does not explicitly disclose an internal flow divider that separates the primary coolant that enters and leaves the reactor pressure vessel without mixing, Ingremeau illustrates only one connection between the RCP and the RPV, so it stands to reason that a similar coolant flow path as is illustrated in Fig. 2 for SG/RPV connection (see [0006]) is employed for the RCP/RPV connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply the connection, as shown in Fig. 2, to the reactor coolant pumps 7, 8 with the same coolant path for the predictable advantages of flow circulation and minimizing installation bulk structural issues ([0010]).
Regarding claim 21, the above-described combination teaches all the elements of the parent claim. Ingremeau as modified by Matsuoka further discloses wherein at least one of the curved heads of said other pressure vessels forms a primary side of a steam generator (see Fig. 4 of Matsuoka), in which the primary coolant enters and leaves the reactor pressure vessel ([0072]) by internal flow dividers (Fig. 4: 35/36) in the respective connection nozzle (26-29) that separates the inlet and outlet primary coolant streams ([0062]), and the reactor coolant pumps (30-33) are directly connected to the primary side of each steam generator by a single nozzle (see Fig 3).
Although Ingremeau does not explicitly disclose an internal flow divider that separates the primary coolant that enters and leaves the reactor pressure vessel without mixing, Ingremeau illustrates only one connection between the RCP and the RPV, so it stands to reason that a similar coolant flow path as is illustrated in Fig. 2 for SG/RPV connection (see [0006]) is employed for the RCP/RPV connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply the connection, as shown in Fig. 2, to the reactor coolant pumps 7, 8 with the same coolant path for the predictable advantages of flow circulation and minimizing installation bulk structural issues ([0010]). Ingremeau does not disclose the respective reactor coolant pumps are connected with the respective curved heads. 
Matsuoka, however, does and teaches reactor coolant pumps (Fig. 3: 5) directly connected to the curved pressure vessel heads (13b) of the steam generator (10). Accordingly, one of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the reactor coolant pumps and steam generators of Ingremeau with 
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677 and further in view of Juric US 3888734. 
Regarding claim 3 the above-described combination teaches all the elements of the parent claim. Ingremeau does disclose not a pressurizer. 
Juric, however, teaches a pressurized water nuclear reactor having a pressurizer (Fig. 1: pressurizer 37 and Col. 2, line 60-63 “Which communicates with the interior of the pressure vessel 10"). One of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to connect a pressurizer as taught by Juric to the reactor pressure vessel of Ingremeau to maintain the pressure and liquid inventory in the vessel during operation (Juric, Col. 2, line 58-66). Although Juric teaches various connections between the reactor pressure vessel and the pressurizer, Ingremeau discloses curved pressure vessel heads with single divided conduits between its reactor pressure vessel and auxiliary vessels. Accordingly, one would be motivated to apply the connection of Ingremeau between the pressurizer of Juric and the reactor pressure vessel of Ingremeau for the advantages of reducing the size of the reactor structure and facilitating natural convection in the reactor coolant (Ingremeau [0010)).
Regarding claim 22, the above-described combination teaches all the elements of the parent claim. In this embodiment of Ingremeau, the reactor coolant pumps (30-33) are connected to the steam generators.  However, in another embodiment of Ingremeau, reactor coolant pumps (Fig. 1: 7/8) are directly connected to an upper side of the reactor pressure 
Although Ingremeau does not explicitly disclose an internal flow divider that separates the primary coolant that enters and leaves the reactor pressure vessel without mixing, Ingremeau illustrates only one connection between the RCP and the RPV, so it stands to reason that a similar coolant flow path as is illustrated in Fig. 2 for SG/RPV connection (see [0006]) is employed for the RCP/RPV connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply the connection, as shown in Fig. 2, to the reactor coolant pumps 7, 8 with the same coolant path for the predictable advantages of flow circulation and minimizing installation bulk structural issues ([0010]). Ingremeau does disclose not a pressurizer.  
Juric, however, teaches a pressurized water nuclear reactor having a pressurizer (Fig. 1: pressurizer 37 and Col. 2, line 60-63 “Which communicates with the interior of the pressure vessel 10"). One of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to connect a pressurizer to the reactor pressure vessel to maintain the pressure and liquid inventory in the vessel during operation (Juric, Col. 2, line 58-66). Although Juric teaches various connections between the reactor pressure vessel and the pressurizer, Ingremeau discloses cured pressure vessel heads with single divided conduits between its reactor pressure vessel and auxiliary vessels. Accordingly, one would be motivated .
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677 and further in view of Ruppen US 3395076.  
Regarding claims 13 and 15, the above-described combination teaches all the elements of the parent claim. Ingremeau is silent as to supporting structures for its steam generators, while Matsuoka further teaches wherein the steam generator comprises supporting pads (Fig. 1: 52). It would have been obvious to modify the pressure vessels of Ingremeau with the supporting pads of Matsuoka for the predictable advantage of supporting the pressure vessels. Neither Ingremeau nor Matsuoka explicitly teaches supporting pads with horizontal sliding surfaces. 
Ruppen, however, teaches supporting pads (Fig. 3: supports 81) with horizontal sliding surfaces (Col. 5, line 62-65 & line 72-74, here horizontal sliding surfaces are interpreted to mean a surface of the supports which are attached to the vapor generator that horizontally slide as expansion occurs radial and outward from the vessel) located along the same level as the midplane of a connection nozzle between each of said other pressure vessels and the reactor pressure vessel (Fig. 3: horizontal plane 78, Col 5, line 51), that transfer loads to a bottom support structure (Fig. 3, Col. 5, line 65-70 “supports 80, 81 and 82 all rest on bails 84" and pillars 87) with clearances that allow to compensate for dimensional changes during normal operation and vertical up lift restrains for accidental conditions (Col 6, line 1-2. Here .
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677, in view of Ruppen US 3395076 and further in view of Pierart US 4511532.
Regarding claims 14 and 16, the above-described combination teaches all the elements of the parent claim. Ingremeau further discloses wherein each of said other pressure vessels, comprises an outer head of each of said other pressure vessels aligned with the horizontal central axes of said curved heads of said other pressure vessels connected with the reactor pressure vessel (the outer heads 22-25 are aligned with the horizontal central axis of the curved pressure vessel heads 26-30). Neither Ingremeau, Matsuoka nor Ruppen teach a horizontal key restrictor. 
Pierart does and teaches a horizontal key restrictor (Fig. 1: protruding element 18) in the outer head of an other pressure vessel (Col. 5, line 25-30) that allows movements along said central axes, restricts lateral and vertical movements (Col. 1, line 36-40 "preventing the relative displacements of the vessel and the generators upon the occurrence of various impacts or .
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677, further in view of Juric US 3888734 and further in view of Ruppen US 3395076. 
Regarding claims 17 and 19, the parent claim is obvious over Ingremeau as modified by the steam generator of Matsuoka and the pressurizer of Juric. Juric is silent with respect to the pressurizer having supporting pads. 
Ruppen, however, teaches supporting pads (Fig. 3: supports 81) with horizontal sliding surfaces (Col. 5, line 62-65 & line 72-74, here horizontal sliding surfaces are interpreted to mean a surface of the supports which are attached to the vapor generator that horizontally .
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677, in view of Juric US 3888734, in view of Ruppen US 3395076 and further in view of Pierart US 4511532. 
Regarding claim 18 and 20, the parent claims are obvious over Ingremeau as modified by the steam generator of Matsuoka, by the pressurizer of Juric and the support of Ruppen. Ingremeau further discloses an outer head of the pressure vessel aligned with the horizontal central axes of said curved pressure vessel heads connected with the reactor pressure vessel (the outer heads of 22-25 are aligned with the horizontal central axis of the curved pressure 
Pierart does and teaches a horizontal key restrictor (Fig. 1: protruding element 18) in the outer head of the pressure vessel (Col. 5, line 25-30) that allows movements along said central axes, restricts lateral and vertical movements (Col. 1, line 36-40 "preventing the relative displacements of the vessel and the generators upon the occurrence of various impacts or accelerations in all directions" and "the supporting structure restricts the steam generator in a fixed and accurate position with flexibility in the vessel generator structure" which suggests that the support allows axial motion to not allow excessive stress in the vessel-generator connection) and is located at along the same plane as a midplane of a connection nozzle between a respective pressure vessel and the reactor pressure vessel (the protruding elements of the supporting structure are located on the longitudinal axis (Fig. 1: 21) of the steam generator, which may be the same plane as the midplane of the connection nozzle between the pressure vessel and the reactor pressure vessel). Accordingly, one of ordinary skill in the art before the effective filling date would have found it obvious to apply the support structure of Pierart to the combination of the support of Ruppen with the pressurizer of Juric and the outer head of the pressure vessel which is aligned with the horizontal central axis of the curved pressure vessel heads of Ingremeau for the advantage of eliminating the risk of rupture between connections that occurs as a result of impacts in a longitudinal or radial direction (Col. 5, line 55-57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646